Citation Nr: 1421277	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss, left ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Non-Hodgkin's lymphoma.

5.  Entitlement to service connection for aneurysm of the brain.

6.  Entitlement to service connection for neuropathy of the bilateral upper and lower extremities.

[The Veteran's claim of entitlement to service connection for a psychosis for the purposes of establishing eligibility to treatment is the subject of a separate Board remand.)]

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to June 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied claims for service connection for PTSD, anxiety, depression, left ear hearing loss, tinnitus, Non-Hodgkin's lymphoma, aneurysm of the brain, neuropathy, left upper extremity, neuropathy, right upper extremity, neuropathy, left lower extremity, and neuropathy, right lower extremity.  

To avoid any prejudice to the Veteran, the Board has combined the Veteran's claims for PTSD, anxiety, and depression, and construed them broadly, as characterized on the cover page of this remand.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his appeal (VA Form 9), received in December 2011, the Veteran indicated that he desired to have a hearing at the RO before a traveling Veterans Law Judge (VLJ).  In May 2013, he was notified that he had been placed on a waiting list for a videoconference hearing.  In a statement, dated in December 2013, the Veteran's representative indicated that the Veteran desired to attend a hearing "before a member of the travel section," in support of his claims, and deferred further argument.  

Given the foregoing, on remand, the Veteran should be requested to clarify the type of hearing - by videoconference with a Veterans Law Judge, or before a traveling Veterans Law Judge - that he desires.  Thereafter, he should be scheduled for the next available appropriate hearing at the RO in Louisville, Kentucky, before a VLJ from the Board.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

1. The RO should clarify the type of hearing - by videoconference with a Veterans Law Judge, or before a traveling Veterans Law Judge - that the Veteran desires. 

2. Thereafter, the RO should schedule the Veteran for the appropriate hearing in Louisville, Kentucky, in accordance with applicable law in the order that this request was received.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



